Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 5/3/2022 are acknowledged.  

Rejoin Claims 9 and 10
Claims 9 and 10 are hereby rejoined and allowed with the Examiner’s Amendment presented below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhou Xu on June 2, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: An apparatus for processing a substrate, the apparatus comprising:	
	a chamber having a first housing and a second housing that are combined with each other to form a processing space inside; and
	a housing actuator configured to move the first housing to open or close the processing space, 
	wherein the housing actuator includes:
	a plurality of cylinder units coupled to the first housing;
	a fluid supplier configured to supply a fluid for operating the plurality of cylinder units; and
	a deviation corrector configured to correct an operation deviation between the plurality of cylinder units;
	wherein each of the plurality of cylinder units includes:
	a cylinder coupled to the first housing;
	a rod coupled to the second housing; and
	a piston provided inside the cylinder and connected to the rod, the piston being configured to divide the inside of the cylinder into a first space and a second space;
	wherein the fluid supplier includes:
	a first line connected to the first spaces to supply the fluid into the first spaces or retrieve the fluid from the first spaces; and
	a second line connected to the second spaces to supply the fluid into the second spaces or retrieve the fluid from the second spaces, and
	wherein each of the first line and the second line includes:
	an integrated line connected to a fluid supply source; and
	a plurality of branch lines configured to branch from the integrated line, the plurality of branch lines being connected to the cylinders, respectively;
	wherein the plurality of branch lines of the first line include:
	a plurality of first branch lines configured to branch from the integrated line of the first line, wherein each of the first branch lines is connected to the integrated line of the first line via a first branch valve; and
	a plurality of second branch lines configured to branch from each of the first branch lines, wherein each of the second branch lines is connected to one of the first branch lines via a second branch valve;
wherein the deviation corrector comprises control lines connected to the plurality of second branch lines.
Amend claim 6 as follows: The apparatus of claim 1, wherein the deviation corrector includes:
	measurement devices configured to measure operating states of the cylinder units
	
	a plurality of control valves, wherein each control valve is installed on one of the control lines of the deviation corrector;
	a controller configured to receive measurement values from the measurement devices and control the control valves based on the measurement values to control amounts of the fluid flowing through the second branch lines of the first line.
Amend claim 8 as follows: The apparatus of claim 6, wherein the control lines are drain lines configured to drain part of the fluid flowing through the plurality of branch lines of
Amend claim 9 as follows: The apparatus of claim 6, wherein the plurality of branch lines of the second line are configured such that the processing space is closed when the fluid flows into the second spaces, and
	wherein the control lines are drain lines configured to drain part of the fluid flowing through the plurality of branch lines of the first line.
Amend claim 10 as follows: The apparatus of claim [[6]] 1, wherein the plurality of branch lines of the first line are configured such that the processing space is closed when the fluid flows into the second spaces, and 
	wherein the control lines are auxiliary supply lines configured to supply the fluid into the plurality of branch lines of the first line to increase amounts of the fluid flowing through the plurality of branch lines of the first line.  
Amend claim 11 as follows: An apparatus for processing a substrate, the apparatus comprising:
	a chamber having a first housing and a second housing that are combined with each other to form a processing space inside;
	a support unit configured to support the substrate inside the processing space;
	a fluid supply line configured to supply a supercritical fluid into the processing space;
	a drain line configured to drain the supercritical fluid inside the processing space; and
	a housing actuator configured to move the first housing to open or close the processing space;
	wherein the housing actuator includes:
	a plurality of cylinder units coupled to the first housing;
	a fluid supplier configured to supply a fluid for operating the plurality of cylinder units; and
	a deviation corrector configured to correct an operation deviation between the plurality of cylinder units; 
	wherein each of the plurality of cylinder units includes:
	a cylinder coupled to the first housing;
	a rod coupled to the second housing; and
	a piston provided inside the cylinder and connected to the rod, the piston being configured to divide the inside of the cylinder into a first space and a second space;
	wherein the fluid supplier includes:
	a first line connected to the first spaces to supply the fluid into the first spaces or retrieve the fluid from the first spaces; and
	a second line connected to the second spaces to supply the fluid into the second spaces or retrieve the fluid from the second spaces, and
	wherein each of the first line and the second line includes:
	an integrated line connected to a fluid supply source; and
	a plurality of branch lines configured to branch from the integrated line, the plurality of branch lines being connected to the cylinders, respectively;
	wherein the plurality of branch lines of the first line include:
	a plurality of first branch lines configured to branch from the integrated line of the first line, wherein each of the first branch lines is connected to the integrated line of the first line via a first branch valve; and
	a plurality of second branch lines configured to branch from each of the first branch lines, wherein each of the second branch lines is connected to one of the first branch lines via a second branch valve;
wherein the deviation corrector comprises control lines connected to the plurality of second branch lines.
Amend claim 14 as follows: The apparatus of claim 11, wherein the deviation corrector includes:
	measurement devices configured to measure operating states of the cylinder units
	
	a plurality of control valves, wherein each control valve is installed on one of the control lines of the deviation corrector;
	a controller configured to receive measurement values from the measurement devices and control the control valves based on the measurement values to control amounts of the fluid flowing through the second branch lines of the first line.  
Cancel claims 15-17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 11, which are the independent claims
With regard to claim 1, the most relevant prior art is the combination of U.S. 2013/0025155 by Kim in view of U.S. 2006/0065287 by Kroeker in view of U.S. 2008/0276611 by Gaile used to reject claim 1 in the Non-Final Rejection dated February 4, 2022.  The combination of Kim in view of Kroeker in view of Gaile fails to teach that the recited plurality of branch lines of the recited first line includes a plurality of first branch lines configured to branch from the recited integrated line of the first line, a plurality of second branch lines configured to branch from each of the first branch lines, wherein each of the first branch lines is connected to the integrated line of the first line via a first branch valve, wherein each of the second branch lines is connected to one of the first branch lines via a second branch valve, and wherein the deviation corrector comprises control lines connected to the plurality of second branch lines.  The reviewed prior art fails to provide motivation to modify the combination of Kim in view of Kroeker in view of Gaile to arrive at the apparatus recited by claim 1
With regard to claim 11, the most relevant prior art is the combination of U.S. 2013/0025155 by Kim in view of U.S. 2006/0065287 by Kroeker in view of U.S. 2008/0276611 by Gaile used to reject claim 11 in the Non-Final Rejection dated February 4, 2022.  The combination of Kim in view of Kroeker in view of Gaile fails to teach that the recited plurality of branch lines of the recited first line includes a plurality of first branch lines configured to branch from the integrated line of the first line, a plurality of second branch lines configured to branch from each of the first branch lines, wherein each of the first branch lines is connected to the integrated line of the first line via a first branch valve, wherein each of the second branch lines is connected to one of the first branch lines via a second branch valve, and wherein the deviation corrector comprises control lines connected to the plurality of second branch lines.  The reviewed prior art fails to provide motivation to modify the combination of Kim in view of Kroeker in view of Gaile to arrive at the apparatus recited by claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 2, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714